EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane P. Minley, Reg. No. 60,098 on August 9, 2021.
The application has been amended as follows: 
AMENDMENT TO THE CLAIMS:

1. (Currently Amended)  A computer-implemented method for communication resource allocation, the method comprising:
               monitoring, by a computer system, a communication between a conversational entity communication channel and a user device;
               determining a type of the communication associated with the user device based on the communication;
               determining a replacement communication channel to replace the conversational entity communication channel, in response to the type of the communication and a predefined level, selected from a plurality of predefined levels related to a user account size, associated with the user device, the replacement communication channel utilizing more resources than the conversational entity communication channel thereby increasing an amount of bandwidth allotted for the communication with the user device; and
, wherein: 
a customer service agent is selected for the replacement communication channel; and 
a ranking of the customer service agent is according to a stratification level and a potential loss level for a user of the user device.
2. (Currently Amended)  The computer-implemented method of claim 1, wherein determining the type of the communication associated with the user device based on the communication comprises determining a behavior of the user of the user device.
3. (Currently Amended)  The computer-implemented method of claim 1, wherein the communication comprises a live conversation between the user of the user device and a conversational entity.
4. (Currently Amended)  The computer-implemented method of claim 1, wherein determining the type of the communication associated with the user device comprises performing an intent analysis of the user of the user device.
5. (Original)         The computer-implemented method of claim 4 further comprising determining a positive intent or a negative intent of the user from the intent analysis in order to determine the type of the communication is a positive communication or a negative communication, respectively.
6. (Original)         The computer-implemented method of claim 1, wherein determining the type of the communication associated with the user device comprises performing a sentiment analysis.
7. (Currently Amended)  The computer-implemented method of claim 6 further comprising determining a positive sentiment or a negative sentiment of the user from the sentiment analysis in order to determine the type of the communication is a positive communication or a negative communication, respectively. 

9. (Currently Amended)  The computer-implemented method of claim 1 further comprising determining a positive tone or a negative tone of the user from a tone analysis in order to determine the type of the communication is a positive communication or a negative communication, respectively, wherein determining the type of the communication associated with the user device comprises performing the tone analysis. 
10. (Original)      The computer-implemented method of claim 1, wherein determining the replacement communication channel to replace the conversational entity communication channel in response to the type of the communication comprises selecting from among a video communication channel, a voice communication channel, and a text communication channel. 
11.- 13. (Cancelled)
14. (Currently Amended)  A system for communication resource allocation, the system comprising:
a processor; and
memory coupled to the processor and comprising computer-executable instructions that, when executed by the processor, cause the processor to perform a method comprising:
                              monitoring, by the processor, a communication between a conversational entity communication channel and a user device;
determining a type of the communication associated with the user device based on the communication;
determining a replacement communication channel to replace the conversational entity communication channel, in response to the type of the related to a user account size, associated with the user device, the replacement communication channel utilizing more resources than the conversational entity communication channel thereby increasing an amount of bandwidth allotted for the communication with the user device; and
coupling the replacement communication channel to the user device in place of the conversational entity communication channel, wherein: 
a customer service agent is selected for the replacement communication channel; and 
a ranking of the customer service agent is according to a stratification level and a potential loss level for a user of the user device.
15. (Currently Amended)               The system of claim 14, wherein determining the type of the communication associated with the user device based on the communication comprises determining a behavior of the user of the user device.
16. (Currently Amended)               The system of claim 14, wherein the communication comprises a live conversation between the user of the user device and a conversational entity.
17. (Currently Amended)               The system of claim 14, wherein determining the type of the communication associated with the user device comprises performing an intent analysis of the user of the user device.
18. (Currently Amended)               A computer program product for communication resource allocation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method comprising:
monitoring, by the computer, a communication between a conversational entity communication channel and a user device;

determining a replacement communication channel to replace the conversational entity communication channel, in response to the type of the communication and a predefined level, selected from a plurality of predefined levels related to a user account size, associated with the user device, the replacement communication channel utilizing more resources than the conversational entity communication channel thereby increasing an amount of bandwidth allotted for the communication with the user device; and
coupling the replacement communication channel to the user device in place of the conversational entity communication channel, wherein: 
a customer service agent is selected for the replacement communication channel; and 
a ranking of the customer service agent is according to a stratification level and a potential loss level for a user of the user device.
19. (Currently Amended)               The computer program product of claim 18, wherein determining the type of the communication associated with the user device based on the communication comprises determining a behavior of the user of the user device.
20. (Currently Amended)               The computer program product of claim 18, wherein the communication comprises a live conversation between the user of the user device and a conversational entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            August 10, 2021